OPINION OF THE COURT
Per Curiam.
Respondent Laurence P. Brown was admitted to practice at the Third Judicial Department on January 31, 1978. From 1988 through 1992, respondent was a partner in the New *61York City law firm of Brown Kreinik & Aaron. During this period respondent engaged in certain misconduct involving the wrongful conversion of client escrow funds totaling $10,700, and also drew checks on the partnership account to his own order in excess of his entitlement. The firm has since disbanded, and respondent has made full restitution to his former partners as part of a financial settlement.
Respondent has voluntarily acknowledged that petitioner has conducted an investigation into these allegations, and that if disciplinary charges were to be predicted upon such allegations of misconduct, he would not be able to defend himself successfully on the merits. In connection with that acknowledgment, respondent has tendered his resignation from the Bar, in accordance with Rules of the Appellate Division, First Department (22 NYCRR) § 603.11. Petitioner recommends our acceptance of this resignation.
Accordingly, respondent’s name should be stricken from the roll of attorneys authorized to practice law in this State.
Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ., concur.
Respondent’s resignation is accepted and filed, and his name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective February 8, 1994, all as indicated.